Citation Nr: 1744525	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  14-34 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a dental disability for compensation purposes, to include as secondary to service-connected duodenal ulcer.

2.  Entitlement to service connection for a dental disability for dental treatment purposes, prior to April 27, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Redman, Counsel



INTRODUCTION

The Veteran served on active duty from August 1952 to August 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.  

When the case was previously before the Board in November 2015 the issues currently before the Board were remanded for additional development.  (The November 2015 Board decision granted entitlement to service connection for a dental disability for dental treatment purposes on and after April 27, 2011.)

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  There is no evidence of dental trauma during service.

2.  A compensable dental disability was neither incurred in nor is a result of service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a dental disability for compensation purposes, to include as secondary to service-connected duodenal ulcer have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.381, 17.161(h) (2017).


2.  The criteria for service connection for a dental disability for dental treatment purposes prior to April 27, 2011, have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.381, 17.161(h) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its November 2015 remand.  The remand instructed the Agency of Original Jurisdiction (AOJ) to obtain the Veteran's outstanding VA treatment records, refer the dental treatment claim to the appropriate VA Medical Center (VAMC) for a basic eligibility determination, and to obtain a VA medical opinion regarding whether the Veteran's left TMJ dysfunction is related to service or caused/aggravated by the service-connected duodenal ulcer.  A review of the record reflects that the requested VA treatment records were obtained and associated with the claims file, a copy of the March 2000 VAMC denial of basic eligibility for outpatient dental care was obtained and associated with the record, and a March 2017 VA medical opinion was obtained.  The March 2017 VA examiner provided the requested opinions and rationales, and also provided extensive discussion of the medically known or theoretical causes of TMJ dysfunction, as requested by the November 2015 remand.  Therefore, the Board finds that the RO has complied with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Legal Analysis

Service connection for treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, or periodontal disease will be considered solely for the purpose of establishing eligibility for outpatient dental treatment.  38 C.F.R. § 3.381 (a).  Service connection for compensation purposes is not available for a dental condition other than for injuries sustained as a result of dental trauma.  

Dental disabilities which may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. 
§ 4.150, Diagnostic Codes 9900-9916.

To establish entitlement to service connection for loss of a tooth, the Veteran must have sustained a combat wound or other in-service trauma.  38 U.S.C. § 1712; 38 C.F.R. § 3.381 (b).  The significance of finding that a dental condition is due to in-service trauma is that a veteran will be eligible for VA outpatient dental treatment, without being subject to the usual restrictions of a timely application and one-time treatment.  38 C.F.R. § 17.161 (c).

In this case, the Board has thoroughly reviewed the Veteran's service treatment records.  There is no evidence of dental trauma in the service treatment records, nor does it appear the Veteran has identified specific dental trauma.  In fact, the June 2010 VA examination report reflects that the Veteran denied trauma to his teeth.  Additionally, the March 2017 VA examiner opined that the Veteran's left TMJ dysfunction did not manifest in service and is not etiologically related to service.  The examiner reasoned that there is no evidence of TMJ-related symptoms during service; the Veteran's first TMJ complaints came over 40 years after service.  The June 2010 VA examiner also opined that the TMJ dysfunction is less likely as not caused by service.  

Regarding whether the Veteran's left TMJ dysfunction is caused or aggravated by his service-connected duodenal ulcer, the medical evidence is also against the claim.  In this regard, the March 2017 VA examination report reflects that the TMJ dysfunction is not caused or aggravated by his service-connected duodenal ulcer.  The examiner explained that TMJ dysfunction and duodenal ulcers are two entirely different entities with no connection whatsoever.  Additionally, the examiner stated that medical literature does not support a nexus between duodenal ulcer and TMJ dysfunction, either in terms of cause or aggravation.  

An April 2011 VA examination report does not reflect any diagnosis of TMJ dysfunction.  The April 2011 VA examination contains no medical opinion.  

A June 2012 VA examination report reflects that the Veteran does not have a diagnosis of TMJ.  The only dental diagnoses noted are acquired absence of teeth and dental caries.  The examiner opined that these dental conditions are not due to or aggravated by the service-connected duodenal ulcer because they are unrelated conditions and there is no medical literature supporting a causal or aggravation connection. 

In short, there is no evidence to indicate that service connection for compensation or dental treatment purposes is warranted.  The Veteran has not provided any real allegation regarding the relationship between his left TMJ dysfunction, acquired absence of teeth and dental caries and service.  In fact, the Veteran's true theory of entitlement is secondary service connection, not direct.  

Accordingly, the preponderance of the evidence is against the claims, and the claims of entitlement to service connection for a dental disability for compensation purposes and for treatment purposes prior to April 27, 2011 must be denied.  38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a dental disability for compensation purposes, to include as secondary to service-connected duodenal ulcer is denied.

Entitlement to service connection for a dental disability for dental treatment purposes, prior to April 27, 2011, is denied.



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


